                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                    IN THE UNITED STATES DISTRICT COURT                          November 08, 2019
                                                                                  David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

CLEOPHUS CARRAWAY,                           §
(TDCJ #0490329)                              §
                                             §
              Plaintiff,                     §
                                             §
v.                                           §    CIVIL ACTION NO. 4:16-cv-2754
                                             §
ZAE ZEON, et a/.,                            §
                                             §
              Defendants.                    §

                                          ORDER

       This is a prisoner civil rights case filed under 42 U.S.C. § 1983 by state inmate

Cleophus Carraway, who alleges that he was denied adequate medical care while

incarcerated in the Texas Department ofCrimhal Justice ("TDCJ"). Defendants have filed

a motion for leave to exceed the Court's page limit by filing a 28-page summary judgment

motion (Docket Entry No. 59), which they have submitted under seal (Docket Entry No.

61). Carraway has filed numerous motions, including a request for an extension of time to

file a response (Docket Entry No. 62) and a request for leave to file a 59-page response in

excess of the page limit (Docket Entry No. 68). He has also filed a motion for appointment

of counsel (Docket Entry No. 65); a "motion w file motions" (Docket Entry No. 66); and

a motion to file supplemental pleadings (Docket Entry No. 67). He has filed several other

motions in an effort to establish his entitlement to relief, his standing to sue, the standard

of review for his claims, and whether the defendants are entitled to immunity (Docket Entry

Nos. 64, 69, 70, & 71), which the Court construes as briefing in support ofhis claims.
       Carraway's motion to file supplemental pleadings appears to request leave to add

another medical provider as a defendant. The medical provider identified by Carraway

(Dr. Morton) allegedly prescribed medication for him in 2015. Dr. Morton has not been

named as a defendant in this case previously (Docket Entry No. 1, p. 3). Because adding

another defendant at this late date would only further delay the litigation in this case,

Carraway's motion to file supplemental pleadings against Dr. Morton will be denied.

       Regarding Carraway's motion for appointment of counsel, there is no automatic

constitutional right to appointment of counsel in civil rights cases. See Baranowski v. Hart,

486 F.3d 112, 126 (5th Cir. 2007); Ulmer v. Chancellor, 691 F.2d 209,212 (5th Cir. 1982).

Although a district court may appoint counsel if such would advance the proper

administration of justice, it will ordinarily only do so in exceptional circumstances. See 28

U.S.C. § 1915(d); Naranjo v. Thompson, 809 F.3d 793, 803 (5th Cir. 2015); Ulmer, 691

F .2d at 213. When deciding whether to appoint counsel, the Court considers ( 1) the type

and complexity of the case; (2) whether the indigent was capable of presenting his case

adequately; (3) whether the indigent was in a position to investigate the case; and (4)

whether the evidence would consist in large part of conflicting testimony so as to require

skill in the presentation of evidence and cross examination. Ulmer, 691 F.2d at 213.

       Liberally construed, Carraway's claim 1::enters on an alleged failure or refusal of his

medical providers to adjust his medication regimen with deliberate indifference to his

serious medical needs in violation of the Eighth Amendment.             Eighth Amendment

deliberate indifference medical cases do not present a novel question of law. Likewise, it



                                              2
is evident that Carraway's claims depend on events for which he was present and about

which he has personal knowledge. Thus, this case is neither legally nor factually complex.

      The record demonstrates that Carraway has represented himself capably so far in

this case. His pleadings are neatly prepared and articulate. He has successfully navigated

the appeals process and survived a motion to dismiss, showing that he understands the legal

issues and basic procedure. Although Carraway notes that he is indigent and has only

limited knowledge of the law, this is true of most pro se litigants and does not, standing

alone, constitute an exceptional circumstall(:e.     The number of motions and briefing

submitted by Carraway further reflect that he is capable of responding to the defendants'

pending summary-judgment motion.

       Based on this record, the Court finds that this is not an exceptional case that warrants

the appointment of counsel at this time. As the case progresses, however, and especially

if a trial becomes necessary, the Court may determine on its own motion that the assistance

of appointed counsel would be warranted to finalize investigations for trial, and to bring

the skills of an attorney to the courtroom for selection of a jury, examination and cross-

examination of witnesses, and presentation of evidence, among other things.

       Accordingly, the Court ORDERS as follows:

       1. Defendants' motion to file excess pages (Docket Entry No. 59) is GRANTED,

          and they are permitted to file a 28-page motion for summary judgment.

       2. Plaintiff Cleophus Carraway's mot[on for an extension of time (Docket Entry

          No. 62) is GRANTED, and he shall have up to and including December 3, 2019

          to respond to Defendants' motion for summary judgment.

                                              3
3. Plaintiffs motion to file a response [n excess of the 20-page limit (Docket Entry

   No. 68) is GRANTED in part, and DENIED, in part. Because the plaintiff

   has already presented briefing on several legal issues in response to the summary

   judgment motion, any additional re~ponse may not exceed thirty (30) pages.

4. Plaintiffs motion for appointment of counsel (Docket Entry No. 65); "motion

   to file motions" (Docket Entry No. 66); and motion to file supplemental

   pleadings (Docket Entry No. 67) an: DENIED.

5. Plaintiffs other motions (Docket Entry Nos. 64, 69, 70, & 71) will be construed

   and styled as briefing in support of Plaintiffs claims because they are assertions

   in response to the motion for summary judgment rather than requests for specific

   relief from the Court.

The Clerk will provide a copy of this order to the parties.
                                   NOV 0 8 2019
SIGNED at Houston, Texas, on -------------------------




                                                                .BENNETT
                                                              S DISTRICT JUDGE




                                      4
